A presumption of prejudice exists when a defendant’s former defense counsel joins the prosecutor’s office that is pursuing the case against the defendant. MRPC 1.9(b), 1.10(b). Such a presumption may be overcome, however, if the prosecutor shows that the attorney who has a conflict of interest was properly screened out from “any participation in the matter.” MRPC 1.10(b)(1). State v McClel*907lan, 179 P3d 825 (Utah App, 2008), on which the Court of Appeals therefore unnecessarily relied, is fully consistent with these principles. Reported below: 280 Mich App 464.